Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is in response to an amendment/response filed on 5/3/2022
Claims 1,5,6,10,12, and 13 have been amended.
No new claims added.
Hereon, claims 1-17 are currently pending.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable by Sherman et al. (WIPO Publication Number WO2018/163170A1) in view of Lovas et al, (Lovas), (USNO.2019/0068001)
 	In regards to claim 1, Sherman discloses a non-transitory computer readable storage medium comprising stored instructions to drive a coil of a charging system, the instructions when executed causing a microcontroller to: Determine target characteristics of a coil driving signal (See below); Select a frequency and a duty cycle associated with a  pulse width modulation (PWM) signal based on the target characteristics (See 0051-0052 “In some exemplary embodiments, the memory retains program code to activate controller 151 to perform acts associated with determining a pulse width modulation (PWM) signal that controls the full or half bridge driver 152… In some exemplary embodiments, the PWM signal generated in the controller 151 tunes the modulation to satisfy the wireless charging needs of a load, such as device 20… It should be noted that the PWM signal frequency and duty cycle can be set by controller 151, within the OPF range, as previously described” – so here, the target characteristics are the ones necessary to modulate the PWM signal, and in so doing the controller sets the duty cycle and frequency of the PWM signal); and Generate the PWM signal based on the selected frequency and duty cycle to provide the generated PWM signal as an input to a half-bridge inverter in the coil driving circuit (See again 0051 and Fig 3, Half bridge driver 152 takes DC voltage from a power supply 160 and converts it to ac current for coil 110 and thus is a half-bridge inverter, that is provided with the PWM signal from controller 151), wherein the half-bridge inverter is configured to generate the coil-driving signal and to provide the generated coil-driving signal to the coil (See again Fig. 3, the half bridge driver 152 uses the PWM signal to drive coil 110).

Sherman discloses all limitations, but differs from the claimed invention because he does not explicitly disclose use an analog-to-digital converter to obtain measurements of voltage and current in the coil: detect presence of one or more objects based on a change in the measurements of voltage and current in the coil; use a feedback control system to determine target characteristics of a coil driving signal when the one or more objects are present, the feedback control system comprising the microcontroller and a coil driving circuit
Lovas discloses and shows in Fig. 1 an analog-to-digital converter to obtain measurements of voltage and current in the coil: detect presence of one or more objects based on a change in the measurements of voltage and current in the coil; use a feedback control system to determine target characteristics of a coil driving signal when the one or more objects are present, the feedback control system comprising the microcontroller and a coil driving circuit (par.[0013,0032,0047])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Sherman by using an analog-to-digital converter to obtain measurements of voltage and current in the coil: detect presence of one or more objects based on a change in the measurements of voltage and current in the coil; use a feedback control system to determine target characteristics of a coil driving signal when the one or more objects are present, the feedback control system comprising the microcontroller and a coil driving circuit
 for advantages such as reducing power loss (par.[0010]) , as taught by Lovas.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable by Madawala et al. (U.S. Patent Pub. No. 2015/0207335) in view of Lovas et al, (Lovas), (USNO.2019/0068001)
In regards to claim 10, Madawala discloses a coil drive circuit of a wireless charging system, the coil drive circuit comprising:
 	A coil driver configured to receive a PWM signal and generate a sinusoidal coil driving signal (See Fig. 7e, the controller takes the control signal and generates the switch driver signal, see Fig. 8 for the sinusoidal coil driving signal); and A load switch connected to the coil driver, the load switch comprising: A first transistor and a second transistor connected in series with a first coil (See Fig. 3a, half bridge inverter 11 comprises switches Ta 2 and Tb2 in series with coil IPT1); and a third transistor and a fourth transistor connected in series with a second coil (Half bridge inverter 12 comprises switches Ta3 and Tb3 connected in series with IPT2), Wherein the load switch provides the coil driving signal to one of the first coil and the second coil based on a first gate driving signal and a second gate driving signal (See 0126 “Similarly, the pick-up controller of FIG. 7(e) regulates the output power by passing the error between a reference power level and the measured power level through a PI controller and then determining the pulse width modulation and phase delay (with respect to the corresponding primary converter leg) to be applied to the legs of the pick-up converter.”; the phase delay implicitly discloses each leg receiving its own gate driving signal).

Madawala discloses all limitations, but differs from the claimed invention because he does not explicitly disclose use a microcontroller coupled to an analog-to-digital converter configured to obtain measurements of voltage and current in the first coil or the second coil, wherein a frequency and a duty cycle associated with the PWM signal are configured using a feedback control system responsive to the analog-to-digital converter, after one or more objects are detected through the coil drive circuit.
 	Lovas discloses and shows in Fig. 1 a microcontroller coupled to an analog-to-digital converter configured to obtain measurements of voltage and current in the first coil or the second coil, wherein a frequency and a duty cycle associated with the PWM signal are configured using a feedback control system responsive to the analog-to-digital converter, after one or more objects are detected through the coil drive circuit (par.[0013,0032,0047])
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Madawala by using a microcontroller coupled to an analog-to-digital converter configured to obtain measurements of voltage and current in the first coil or the second coil, wherein a frequency and a duty cycle associated with the PWM signal are configured using a feedback control system responsive to the analog-to-digital converter, after one or more objects are detected through the coil drive circuit for advantages such as reducing power loss (par.[0010]) , as taught by Lovas.
 	In regards to claim 11, Madawala further discloses that the first transistor and the second transistor are simultaneously controlled by the first gate driving signal, and the third transistor and the fourth transistor are simultaneously controlled by the second gate driving signal (See 0103 “The remaining legs of the primary converter (11,12 . . . n) are controlled independently with respect to the first leg 10 to control the current in the corresponding primary windings by selectively coupling the respective windings with the power source V.sub.dc. For example, the current in L.sub.pt2 primary winding can be controlled by controlling the half-bridge leg 12 formed by T.sub.a,3 and T.sub.b,3 with respect to the first leg 10 formed by switches T.sub.a,1 and T.sub.b,1. Switches T.sub.a,1, T.sub.b,1, T.sub.a,3 and T.sub.b,3 can be controlled using pulse width modulation (PWM) to control the voltage V.sub.pi,2 in order to maintain a desirable current in the primary winding L.sub.pi,2.” Which shows that each leg has an independent gate driving signal, and the transistors of each leg are driven simultaneously to open/close the switches and allow power to pass through the transistors).
 	In regards to claims 12 and 13, Madawala further discloses that when the first gate driving signal is on, the second gate driving signal is off, and when the second gate driving signal is on, the first driving signal is off (See 0104, “In particular, each consecutive primary winding is preferably driven out of phase by 360/n degrees”, implicitly if two windings are driven, they are driven at 180 degrees out of phase, meaning that when one driving signal is on, the other would be off and vice versa).
 	In regards to claim 14, Madawala further discloses that at most one of the first coil and the second coil is driven at a time (See 0104, “In particular, each consecutive primary winding is preferably driven out of phase by 360/n degrees”, implicitly if two windings are driven, they are driven at 180 degrees out of phase, meaning that when one driving signal is on, the other would be off and vice versa).
 	In regards to claim 15, Madawala further discloses that the coil driver includes a half-bridge inverter (See Fig. 3a and 0103, “The IPT system shown in Fig 3(a) consists of a primary power supply made from n+1 switch pairs in the form of half-bridge legs (referenced 10, 11, 12”).

In regards to claim 16, Madawala further discloses that the coil driver includes a full-bridge inverter (See Figs 1 and 3, Half-bridge leg 10 along with each respective half-bridge leg 11, 12, 13 form a full-bridge inverter for each coil).

 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (WIPO Publication Number WO2018/163170A1) in view of Lovas and further in view of Pinciuc et al. (U.S. Patent Pub. NO. 2019/0319475).
 	Sherman does not explicitly disclose that the target characteristics include a target frequency, a target amplitude and a target phase.
However, this would be obvious in light of Pincuic.  Pincuic shows it is known in the art of wireless power transmission that the frequency, amplitude and phase put out by an inverter are what determine the magnetic flux sent out by a wireless power transmitter (See Pincuic, 0033 “The one or more characteristics of an AC drive signal can include (but are not limited to) the frequency, the phase, and the amplitude of the AC drive signal”).
Sherman and Pincuic are analogous art in the field of wireless power transmitters with controlled AC drive signals.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the duty cycle and frequency signal generated by the controller in Sherman to be based off of a target frequency, phase and amplitude like in Pincuic, as these are known characteristics for controlling a magnetic field to reach its receiver.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (WIPO Publication Number WO2018/163170A1) in view of Lovas and further in view of Dina et al. (U.S. Patent Pub no. 2019/0052123).
In regards to claim 3, Sherman does not disclose that the duty cycle is determined based on a difference in a delay time of a rising edge of the PWM and a delay time of a falling edge of the PWM signal. 
However, this is a known way to determine a duty cycle as shown by Dina.  Dina discloses a wireless power transfer system (See Fig. 1, transmitter comprises control circuitry 103, half bridge inverter 105 and coil 107) that generates a duty cycle of a PWM signal based on a difference between the rising edge and the falling edge of the PWM signal (See Fig. 2, and 0036-0037 “In some implementations, the circuit may yield the rising edge of the PWM pulse at any start time (e.g., at least at t = 150 ns), while the falling edge may be selected at any discrete time from t=150 ns+1.15 ns to t=150 ns+1.15 ns.times.124=292 ns. The pulse width of each of pulse may be controlled as the select of the decoder controlling the falling edge varies between 1 and 124 (7 bits of resolution). For example, eight clock phases out of an 8-stage VCO ring oscillator may be combined with a 16 feedback divider (divide by 16) tap to generate PWM control pulses for all gate/FET drivers on both transmitter (primary) and receiver (secondary) sides.” – so the set difference between the rising edge and falling edge determines how to recalibrate the PWM signal; and the control pulses for the gate drivers maps to the duty cycle, as the duty cycle is the rate of the gate switching).
 	Sherman and Dina are analogous art in the field of wireless power transmission using PWM.  It would have been obvious to a  person of ordinary skill in the art at the time the invention was filed to have the PWM duty cycle of Sherman determined by the difference between the rising edge and falling edge of the PWM signal like in Dina for the purpose of increasing the resolution of the PWM as disclosed by Dina (See 0004).

 	In regards to claim 4, Sherman further discloses that the duty cycle is further determined based on a target frequency of the coil driving signal (See again Sherman, 0052 “It should be noted that the PWM signal frequency and duty cycle can be set by controller 151 in the OPF range, as previously described” – OPF is defined as an operating frequency at 0023, so this shows that the frequency and duty cycle are set to be within a target frequency range)
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (WIPO Publication Number WO2018/163170A1) in view of Lovas and further in view of Lee et al. (U.S. Patent Pub. No. 2017/0018965).
 	In regards to this claim, Sherman and Lovas does not disclose that the instructions include steps to determine the duty cycle, compare the duty cycle to a predetermined threshold; and updated, responsive to the duty cycle being smaller than the predetermined threshold, the frequency to be a fraction of the frequency.
 	However, these steps would be obvious in light of art like Lee. Lee discloses a wireless power transmitter that uses pulse width modulation to send a driving signal (See Lee, 0100); Lee further discloses comparing the frequency to a threshold, and responsive to the frequency being smaller than the threshold, the duty cycle being shifted to a fraction of the frequency (See Lee, 102 “In the embodiment of FIG. 7, the initial driving frequency may be set to about 140 kHz (for example, 135.about.145 kHz), and if a medium-power receiver is detected, the operation mode may be switched to full-bridge, a driving frequency of about 140 kHz (for example, 135.about.145 kHz) or below may be used, and duty cycle control may be performed. In other words, when the inverter operation mode is switched to full-bridge, the operating frequency may be maintained, and the duty cycle may be changed. In this case, the duty cycle may be reduced to prevent sudden application of high energy caused by the full-bridge operation.” – so in Lee, to while the frequency is below the operating frequency threshold of 145, the duty cycle is reduced as well, and any reduction would be  fraction of the former duty cycle.)  Lee further disclose that the frequency could be controlled and adjusted instead of the duty cycle (See Lee, 0094, “Although FIG. 6 depicts an example of shifting the operating frequency, the following examples will be described with respect to a method of controlling the duty cycle while maintaining the operating frequency.”).

 	Lee and Sherman in combination with Lovas are analogous art in the field of wireless power transmitters that employ pulse width modulation in power transfer.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the system of Sherman compare the duty cycle to a threshold, and responsive to the duty cycle being below the threshold, reducing the frequency to a fraction of a frequency, as Lee discloses these are steps known to prevent a power surge.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Madawala et al. (U.S. Patent Pub. No. 2015/0207335) in view of Lovas and further in view of Abdolkhani et al. (U.S. Patent Pub. No. 2016/0308394).
In regards to this claim, Madawala in combination with Lovas discloses the coil drive system of claim 10, as discussed above.
Madawala in combination with Lovas does not explicitly disclose that the first coil and the second coil are overlapping.
 	However, Abdolkhani discloses a wireless power transmitter with multiple coils where the coils are overlapping (See Fig. 3 an 0037 “In one embodiment, each transmitting coil partially overlaps with adjacent transmitting coils in the row.”)   Madawala and Abdolkhani are analogous art in the field of wireless power transmitters with multiple transmitter coils.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the first and second coil of Madawala overlapping like in Abdolkhani to extend the magnetic field as disclosed by Abdolkhani (See 0041 “It will be appreciated that due to the spatial difference and phase shift between the transmitting coils, the alternating magnetic field generated in the vicinity of the charging surface will, effectively, travel along the charging surface in a direction parallel to the row of transmitting coils”).
 	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Madawala et al. (U.S. Patent Pub. No. 2015/0207335) in view of Sherman et al. (WIPO Publication Number WO2018/163170A1) and further in view of Lovas
In regards to claim 6, Madawala discloses a non-transitory computer readable storage medium comprising stored instructions to drive a coil of a charging system, the instructions when executed causing a microcontroller to: determine target characteristics of a coil driving signal; Generate a first pulse width modulation signal; and generate a second PWM signal (See 0126 “A possible control structure that can be used to control the primary is illustrated in FIG. 7(d) and a controller that can be used in the pick-up is shown in FIG. 7(e). As illustrated in FIG. 7(c), the pulse width of the voltage produced by the converter legs can be modulated in order to vary the voltage applied to the primary windings and, thereby, regulate the track currents in each of the primary windings. The error between the required (i.e. "reference" input to the primary controller of FIG. 7(d)) and actual (i.e. the "control. sig" input) track currents is fed through a controller, for example a proportional-integral (PI) controller as shown, and the output of the controller is used to determine the modulation that needs to be applied to each leg of the primary converter. Similarly, the pick-up controller of FIG. 7(e) regulates the output power by passing the error between a reference power level and the measured power level through a PI controller and then determining the pulse width modulation and phase delay (with respect to the corresponding primary converter leg) to be applied to the legs of the pick-up converter.” – So here, the controller looks for the ideal power transfer level and then determines a PWM signal to apply) and to provide the generated first PWM signal to a first half-bridge inverter (See Fig 3a., half bridge inverter 11) and the generated second PWM signal to a second half-bridge inverter (half bridge 12), wherein the first half-bridge inverter and the second half-bridge inverter are configured to generate the coil driving signal and to provide the generated coil driving signal to the coil (See 0103 and 0126, the coils IPT1 and IPT2 are driven by their respective inverters). Madawala does not explicitly disclose that it determines the duty cycle and frequency of the PWM signals.  However, this would be obvious in light of Sherman. Sherman discloses a non-transitory computer readable storage medium comprising stored instructions to drive a coil of a charging system, the instructions when executed causing a microcontroller to:
Determine target characteristics of a coil driving signal (See below);
Select a frequency and a duty cycle associated with a  pulse width modulation (PWM) signal based on the target characteristics (See 0051-0052 “In some exemplary embodiments, the memory retains program code to activate controller 151 to perform acts associated with determining a pulse width modulation (PWM) signal that controls the full or half bridge driver 152… In some exemplary embodiments, the PWM signal generated in the controller 151 tunes the modulation to satisfy the wireless charging needs of a load, such as device 20… It should be noted that the PWM signal frequency and duty cycle can be set by controller 151, within the OPF range, as previously described” – so here, the target characteristics are the ones necessary to modulate the PWM signal, and in so doing the controller sets the duty cycle and frequency of the PWM signal); and Generate the PWM signal based on the selected frequency and duty cycle to provide the generated PWM signal as an input to a half-bridge inverter (See again 0051 and Fig 3, Half bridge driver takes DC voltage 152 from a power supply 160 and converts it to ac current for coil 110 and thus is a half-bridge inverter, that is provided with the PWM signal from controller 151), wherein the half-bridge inverter is configured to generate the coil driving signal and to provide the generated coil driving signal to the coil (See again Fig. 3, the half bridge driver 152 uses the PWM signal to drive coil 110).
Sherman and Madawala are analogous art in the field of wireless power transmission with pulse width modified signals.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the system of Madawala which determines a PWM signal for power transfer to determine a frequency and duty cycle of the PWM cycle like in Sherman, as these are known parameters for controlling PWM signals as shown by Sherman.
Madawala in combination with Sherman discloses all limitations, but differs from the claimed invention because he does not explicitly disclose use use an analog-to-digital converter to obtain measurements of voltage and current in the coil: detect presence of one or more objects based on a change in the measurements of voltage and current in the coil; use a feedback control system to determine target characteristics of a coil driving signal when the one or more objects are present, the feedback control system comprising the microcontroller and a coil driving circuit

 	Lovas discloses and shows in Fig. 1 use an analog-to-digital converter to obtain measurements of voltage and current in the coil: detect presence of one or more objects based on a change in the measurements of voltage and current in the coil; use a feedback control system to determine target characteristics of a coil driving signal when the one or more objects are present, the feedback control system comprising the microcontroller and a coil driving circuit (par.[0013,0032,0047])
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the combined teachings of Madawala and Sherman by using an analog-to-digital converter to obtain measurements of voltage and current in the coil: detect presence of one or more objects based on a change in the measurements of voltage and current in the coil; use a feedback control system to determine target characteristics of a coil driving signal when the one or more objects are present, the feedback control system comprising the microcontroller and a coil driving circuit for advantages such as reducing power loss (par.[0010]) , as taught by Lovas.

 	In regards to claim 7, Madawala further disclose that the duty cycle of the first PWM signal and the duty cycle of the second PWM signal are 50% (See 0117, “In one embodiment each leg of the three-phase converter is operated with a  50% duty cycle at the trach frequency, but with a phase-shift…”).

In regards to claim 8, Madawala further discloses that the first PWM signal leads the second PWM signal by a phase offset (See 0104 “To minimize the peak currents in the system, each of the primary windings are preferably driven out of phase with respect to each other. In particular, each consecutive primary winding is preferably driven out of phase by 360/n degrees”.)

In regards to claim 9, Madawala further discloses that the phase offset is based on a difference in a delay time of a rising edge of the first PWM signal and a delay time of a falling edge of the first PWM signal (See Madawala, 0103-0104; this is an inherent property of driving the windings by a phase offset; a phase offset is a variation in the driving times of the respective coils; for example driving at 180 degrees out of phase “is implemented by delaying the square wave voltage generated by switches Ta,3 and Tb3 in time, with respect to the square wave voltage generated by switches Ta,1 and Tb,1” – this delay would inherently then depend on the timing of the start and end of the first signal).
Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive. 
In response to applicants’ argument that
 
I.	Applicant respectfully submits that Sherman does not disclose instructions that cause a microcontroller to select a frequency and a duty cycle associated with a PWM signal based on the target characteristics, and generate the PWM signal based on the selected frequency and duty cycle in the context of a determine target characteristics of a coil driving signal using the feedback control system recited in amended claim 1. Applicant further submits that Sherman does not disclose instructions that cause a microcontroller to use an analog-to-digital converter to obtain measurements of voltage and current in the coil, detect presence of one or more objects based on a change in the measurements of voltage and current in the coil, use a feedback control system to determine target characteristics of a coil driving signal when the one or more objects are present, the feedback control system comprising the microcontroller and a coil
driving circuit.

	II.	Applicant respectfully submits that Madawala does not disclose an analog-to digital converter configured to obtain measurements of voltage and current in the first coil or the second coil, wherein a frequency and a duty cycle associated with the PWM signal are configured using a feedback control system that includes the analog-to digital converter, after one or more objects are detected through the coil drive circuit.

The examiner respectfully disagree and submits 
I.	Sherman in combination with Lovas discloses and shows in Fig. 1 an analog-to-digital converter to obtain measurements of voltage and current in the coil: detect presence of one or more objects based on a change in the measurements of voltage and current in the coil; use a feedback control system to determine target characteristics of a coil driving signal when the one or more objects are present, the feedback control system comprising the microcontroller and a coil driving circuit (par.[0013,0032,0047]), as indicated above in a new rejection necessitate by amendment
II.	Madawala in combination with Lovas discloses and shows in Fig. 1 use an analog-to-digital converter to obtain measurements of voltage and current in the coil: detect presence of one or more objects based on a change in the measurements of voltage and current in the coil; use a feedback control system to determine target characteristics of a coil driving signal when the one or more objects are present, the feedback control system comprising the microcontroller and a coil driving circuit (par.[0013,0032,0047]), as indicated above in a new rejection necessitate by amendment
For at least the reasons provided above, the applicant arguments regarding independent claims are not persuasive. The applicant argues that dependent claims are patentable for similar reasons and are also not persuasive. The applicant further argues that since dependent claims depend on the argued independent claim; they are patentable at least by virtue of their dependencies. Since the applicant's arguments regarding independent claims are not persuasive, the applicant's arguments regarding dependent claims are also not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859